            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7812 Page 1 of 27



                      1   GINA L. DURHAM (Bar No. 295910)                Tamar Y. Duvdevani (admitted pro hac
                          gina.durham@dlapiper.com                       vice)
                      2   DLA PIPER LLP (US)                             tamar.duvdevani@dlapiper.com
                          555 Mission Street, Suite 2400                 Marc E. Miller (admitted pro hac vice)
                      3   San Francisco, California 94105-2933           marc.miller@dlapiper.com
                          Tel: 415.836.2500                              DLA PIPER LLP (US)
                      4   Fax: 415.836.2501                              1251 Avenue of the Americas
                                                                         New York, New York 10020-1104
                      5   STANLEY J. PANIKOWSKI (Bar No.                 Tel: 212.335.4500
                          224232)                                        Fax: 212.335.4501
                      6   stanley.panikowski@dlapiper.com
                          DLA PIPER LLP (US)                             Ryan Compton (admitted pro hac vice)
                      7   401 B Street, Suite 1700                       ryan.compton@dlapiper.com
                          San Diego, CA 92101                            James Stewart (admitted pro hac vice)
                      8   Tel: 619.699.2700                              james.stewart@dlapiper.com
                          Fax: 619.699.2701                              DLA PIPER LLP (US)
                      9                                                  500 Eight Street, NW
                          ANDREW L. DEUTSCH (Bar No.                     Washington, D.C. 20004
                  10      319286)                                        Tel: 202.799.4000
                          andrew.deutsch@dlapiper.com                    Fax: 202.799.5000
                  11      DLA PIPER LLP (US)
                          2000 Avenue of the Stars
                  12      Suite 400, North Tower
                          Los Angeles, CA 90067-4704
                  13      Tel: 310.595.3000
                          Fax: 310.595.3300
                  14
                          Attorneys for Plaintiff
                  15      Dr. Seuss Enterprises, L.P.
                  16                               UNITED STATES DISTRICT COURT
                  17                            SOUTHERN DISTRICT OF CALIFORNIA
                  18      DR. SEUSS ENTERPRISES, L.P., a                Case No.: 16-cv-02779-JLS-BGS
                          California limited partnership,
                  19                                                    PLAINTIFF DR. SEUSS
                                         Plaintiff,                     ENTERPRISES, L.P.’S
                  20                                                    MEMORANDUM OF POINTS AND
                                 v.                                     AUTHORITIES IN SUPPORT OF
                  21                                                    ITS RENEWED MOTION FOR
                          COMICMIX LLC, a Connecticut                   SUMMARY JUDGMENT
                  22      limited liability company; MR.
                          GLENN HAUMAN, an individual;                  Date:    June 10, 2021
                  23      MR. DAVID JERROLD                             Time:    1:30 pm
                          FRIEDMAN A/K/A DAVID                          Ctrm:    4D
                  24      GERROLD, an individual; and MR.               Judge:   Hon. Janis L. Sammartino
                          TY TEMPLETON, an individual,
                  25
                                         Defendants.
                  26
                  27
                  28
DLA P I PER LLP (US)      WEST\293803028.1
    SAN FRA NCI SCO
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                  USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7813 Page 2 of 27



                      1                                         TABLE OF CONTENTS
                      2                                                                                                                Page
                      3
                          I.     PRELIMINARY STATEMENT ..................................................................... 1
                      4   II.    PROCEDURAL HISTORY ............................................................................ 3
                      5          A.  The Prior Motions For Summary Judgment ......................................... 3
                                 B.  This Court’s Summary Judgment Decision, the Appeal, and The
                      6              Ninth Circuit’s Mandate ....................................................................... 3
                      7   III.   ARGUMENT .................................................................................................. 4
                                 A.  Applicable Legal Standards .................................................................. 4
                      8
                                     1.    Standard For Proceedings Following A Mandate ...................... 4
                      9              2.    Standard On A Motion For Summary Judgment........................ 7
                  10             B.  Defendants Infringed DSE’s Copyrights in the DSE Works as a
                                     Matter of Law........................................................................................ 8
                  11             C.  Defendants Willfully Infringed the DSE Works................................... 9
                  12             D.  The Court Should Award Increased Statutory Damages To DSE. ..... 15
                          IV.    CONCLUSION ............................................................................................. 20
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
DLA P I PER LLP (US)       WEST\293803028.1                                    i
    SAN FRA NCI SCO
                                              MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                   USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7814 Page 3 of 27



                      1                                        TABLE OF AUTHORITIES
                      2
                                                                                                                                         Page
                      3
                          CASES
                      4
                      5   Anderson v. Liberty Lobby, Inc.,
                            477 U.S. 242 (1986) ............................................................................................. 7
                      6
                          Asante v. California Dep't of Health Care Servs.,
                      7
                             330 F. Supp. 3d 1198 (N.D. Cal. 2018)................................................................ 6
                      8
                          Bridgeport Music, Inc. v. UMG Recordings, Inc.,
                      9      585 F.3d 267 (6th Cir. 2009) .............................................................................. 13
                  10
                          Campbell v. Acuff-Rose Music, Inc.,
                  11        510 U.S. 569 (1994) ............................................................................................. 2
                  12      Celotex Corp. v. Catrett,
                  13         477 U.S. 317 (1986) ............................................................................................. 7

                  14      Desire, LLC v. Manna Textiles, Inc.,
                            986 F.3d 1253 (9th Cir. 2021) ...................................................................... 16, 20
                  15
                  16      Disney Enterprises, Inc. v. San Jose Party Rental,
                             10-cv-511, 2010 WL 3894190 (N.D. Cal. Oct. 1, 2010) ................................... 19
                  17
                          Dr. Seuss Enterprises L.P. v. ComicMix LLC,
                  18
                             19-cv-55348 (9th Cir. Aug. 15, 2019) .................................................................. 4
                  19
                          Dr. Seuss Enterprises L.P. v. ComicMix LLC,
                  20         19-cv-55348 (9th Cir. Jan. 11, 2021) ................................................................... 4
                  21
                          Dr. Seuss Enterprises, L.P. v. ComicMix LLC,
                  22         372 F. Supp. 3d 1101 (S.D. Cal. 2019), aff’d in part, rev’d in part and
                  23         remanded, 983 F.3d 443 (9th Cir. 2020) .......................................................... 3, 8

                  24      Dr. Seuss Enterprises L.P. v. ComicMix LLC,
                             983 F.3d 443 (9th Cir. 2020) ....................................................................... passim
                  25
                  26      Dr. Seuss Enterprises, L.P. v. ComicMix LLC,
                             No. 16-cv-2779-JLS (BGS), 2018 WL 2298197 (S.D. Cal. May 21, 2018) ....... 8
                  27
                  28
DLA P I PER LLP (US)       WEST\293803028.1                                     ii
    SAN FRA NCI SCO
                                                MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                     USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7815 Page 4 of 27



                      1                                         TABLE OF AUTHORITIES
                      2                                               (continued)
                                                                                                                                             Page
                      3   Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc.,
                      4      109 F.3d 1394 (9th Cir. 1997) ................................................................ 11, 14, 15

                      5   Erickson Prods., Inc. v. Kast,
                             921 F.3d 822 (9th Cir. 2019) .............................................................................. 10
                      6
                      7   F.W. Woolworth Co. v. Contemporary Arts, Inc.,
                             344 U.S. 228 (1952) ........................................................................................... 16
                      8
                          Fabric Selection, Inc. v. NNW Import, Inc.,
                      9
                            No. 16-cv-08558, 2018 WL 1779334 (C.D. Cal. Apr. 11, 2018) ...................... 13
                  10
                          Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
                  11         499 U.S. 340 ......................................................................................................... 8
                  12
                          Firth v. United States,
                  13         554 F.2d 990 (9th Cir. 1977) ................................................................................ 5
                  14      Funky Films, Inc. v. Time Warner Entm’t Co.,
                  15        462 F.3d 1072 (9th Cir. 2006) .......................................................................... 8, 9
                  16      Global-Tech Appliances, Inc. v. SEB S.A.,
                             131 S. Ct. 2060 (2011) ....................................................................................... 10
                  17
                  18      Google LLC v. Oracle America, Inc.,
                            No. 18-956, 2021 WL 1240906 (Apr. 5, 2021)................................................ 3, 5
                  19
                          Hall v. City of Los Angeles,
                  20
                            697 F.3d 1059 (9th Cir. 2012) .............................................................................. 4
                  21
                          Harris v. Emus Records Corp.,
                  22        734 F.2d 1329 (9th Cir. 1984) ............................................................................ 16
                  23
                          In re Cellular 101, Inc.,
                  24         539 F.3d 1150 (9th Cir. 2008) .......................................................................... 6, 8
                  25      JP Morgan Chase Bank v. Las Vegas Dev. Grp., LLC,
                  26         740 F. App'x 153 (9th Cir. 2018) ......................................................................... 6
                  27      Korolshteyn v. Costco Wholesale Corp.,
                  28         393 F. Supp. 3d 1019 (S.D. Cal. 2019) ................................................................ 5
DLA P I PER LLP (US)       WEST\293803028.1                      -iii-
    SAN FRA NCI SCO                              MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                      USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7816 Page 5 of 27



                      1                                       TABLE OF AUTHORITIES
                      2                                             (continued)
                                                                                                                                        Page
                      3   Los Angeles News Serv. v. Reuters Television Int'l,
                      4      149 F.3d 987 (9th Cir. 1998) .............................................................................. 16

                      5   Luvdarts, LLC v. AT&T Mobility, LLC,
                             710 F.3d 1068 (9th Cir. 2013) ............................................................................ 10
                      6
                      7   Magnesystems, Inc. v. Nikken, Inc.,
                            933 F. Supp. 944 (C.D. Cal. 1996) ....................................................................... 6
                      8
                          Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
                      9
                            475 U.S. 574 (1986) ............................................................................................. 7
                  10
                          Microsoft Corp. v. Nop,
                  11        549 F. Supp. 2d 1233 (E.D. Cal. 2008) .............................................................. 17
                  12
                          Monge v. Maya Mags., Inc.,
                  13        688 F.3d 1164 (9th Cir. 2012) .............................................................................. 2
                  14      Nguyen v. United States,
                  15        792 F.2d 1500 (9th Cir. 1986) .............................................................................. 6
                  16      Peer Int'l Corp. v. Pausa Records, Inc.,
                             909 F.2d 1332 (9th Cir. 1990) ................................................................ 12, 15, 19
                  17
                  18      Reebok Int’l Ltd. v. Jemmett,
                             87-cv-1415, 1990 WL 261362 (S.D. Cal. Oct. 4, 1990) .............................. 17, 19
                  19
                          Rentmeester v. Nike, Inc.,
                  20
                            883 F.3d 1111 (9th Cir. 2018) .............................................................................. 8
                  21
                          Sealant Sys. Int'l, Inc. v. TEK Glob., S.R.L.,
                  22         No. 5:11-cv-00774-PSG, 2016 WL 7741725 (N.D. Cal. May 31, 2016) ............ 5
                  23
                          Stacy v. Colvin,
                  24         825 F.3d 563 (9th Cir. 2016) ............................................................................ 4, 5
                  25      The Muppets Studio, LLC v. Pacheco,
                  26        12-cv-7303, 2013 WL 2456617 (C.D. Cal. Jun. 6, 2013) .................................. 19
                  27      Three Lakes Design v. Savala,
                  28         No. 17-cv-01757, 2019 WL 1979918 (E.D. Cal. May 3, 2019) ........................ 17
DLA P I PER LLP (US)       WEST\293803028.1                   -iv-
    SAN FRA NCI SCO                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                     USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7817 Page 6 of 27



                      1                                        TABLE OF AUTHORITIES
                      2                                              (continued)
                                                                                                                                          Page
                      3   Twentieth Century Fox Film Corp. v. Dastar Corp.,
                      4     No. 97-cv-7189, 2000 WL 35503106 (C.D. Cal. Aug. 29, 2000)...................... 13

                      5   Twin Peaks Prods., Inc. v. Publications Int’l, Ltd.,
                            996 F.2d 1366 (2d Cir. 1993) ............................................................................. 13
                      6
                      7   Unicolors, Inc. v. Urban Outfitters, Inc.,
                            853 F.3d 980 (9th Cir. 2017) .............................................................................. 10
                      8
                          United States v. Montgomery,
                      9
                            462 F.3d 1067 (9th Cir. 2006) .......................................................................... 5, 9
                  10
                          Uthe Tech. Corp v. Allen,
                  11         No. C 95-02377 WHA, 2016 WL 1427557 (N.D. Cal. Apr. 12, 2016) ............... 5
                  12
                          VBConversions LLC v. Alir,
                  13        12-cv-08265, 2013 WL 12439538 (C.D. Cal. Oct. 22, 2013)............................ 19
                  14      VHT, Inc. v. Zillow Grp., Inc.,
                  15        918 F.3d 723 (9th Cir. 2019) .............................................................................. 10
                  16      Virgin Recs. Am., Inc. v. Cantos,
                             No. 06-cv-915-L (CAB), 2008 WL 2326306 (S.D. Cal. June 3, 2008) ............. 16
                  17
                  18      Vizcaino v. U.S. Dist. Ct. for W. Dist. of Washington,
                             173 F.3d 713 (9th Cir. 1999) .......................................................................... 5, 14
                  19
                          Washington Shoe Co. v. A-Z Sporting Goods Inc.,
                  20
                            704 F.3d 668 (9th Cir. 2012) .............................................................................. 10
                  21
                          Wendell v. SmithKline Beecham,
                  22        No. 09-cv-04124-CW, 2018 WL 6267855 (N.D. Cal. Aug. 15, 2018) ............... 5
                  23
                          Werner v. Evolve Media, LLC,
                  24        18-cv-7188, 2020 WL 4012784 (C.D. Cal. Jun. 22, 2020) ................................ 18
                  25      STATUTES
                  26
                          17 U.S.C. §504(c)(1) ............................................................................................... 16
                  27
                          17 U.S.C. § 504(c)(2) .............................................................................. 1, 16, 18, 20
                  28
DLA P I PER LLP (US)       WEST\293803028.1                                          -v-
    SAN FRA NCI SCO                              MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                      USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7818 Page 7 of 27



                      1                                         TABLE OF AUTHORITIES
                      2                                               (continued)
                                                                                                                                              Page
                      3   17 U.S.C § 505......................................................................................................... 19
                      4
                          OTHER AUTHORITIES
                      5
                          FED. R. CIV. P. 56(a) .................................................................................................. 7
                      6
                          U.S. Const. art. I, § 8, cl. 8 ...................................................................................... 18
                      7
                      8
                      9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
DLA P I PER LLP (US)       WEST\293803028.1                                           -vi-
    SAN FRA NCI SCO                              MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                      USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7819 Page 8 of 27



                      1         Plaintiff Dr. Seuss Enterprises, L.P. (“DSE”) respectfully submits this
                      2   memorandum of law in support of its renewed motion for summary judgment on its
                      3   copyright claim against defendants ComicMix LLC, David Jerrold Friedman,
                      4   Glenn Hauman, and Ty Templeton’s (“Defendants”).
                      5   I.    PRELIMINARY STATEMENT
                      6         DSE renews its motion for summary judgment because (1) the mandate of
                      7   the Ninth Circuit in Dr. Seuss Enterprises L.P. v. ComicMix LLC, 983 F.3d 443
                      8   (9th Cir. 2020) (“Opinion”), as well as the uncontested facts, require entry of
                      9   judgment that Defendants’ book, Oh, the Places You’ll Boldly Go! (“Boldly”)
                  10      infringed DSE’s copyrights, and (2) the uncontested facts show that Defendants’
                  11      infringement was blatantly willful, and that the Court should therefore award
                  12      increased statutory damages to DSE under 17 U.S.C. § 504(c)(2).
                  13            The central question on the Ninth Circuit appeal was “whether Boldly’s use
                  14      of Dr. Seuss’s copyrighted works is fair use and thus not an infringement of
                  15      copyright.” Opinion at 448. The Ninth Circuit answered that question by
                  16      decisively finding that all four statutory fair use factors favored DSE and, after
                  17      weighing the factors together, holding that Boldly was not a fair use. See id. at 451.
                  18      The appellate court reversed this Court’s contrary fair use holding and its grant of
                  19      summary judgment to Defendants on the copyright infringement claim, affirmed the
                  20      Court’s judgment dismissing DSE’s trademark claims, and remanded the case for
                  21      proceedings “consistent with” its Opinion. Id. at 463.
                  22            The Ninth Circuit based its conclusion that Boldly was not a fair use of
                  23      DSE’s works Oh, the Places You'll Go! (“Go!”), How the Grinch Stole Christmas!
                  24      (“Grinch”) and The Sneetches and Other Stories (“Sneetches”) (the “DSE Works”)
                  25      on a detailed analysis of the four statutory fair use factors. It determined that the
                  26      first factor (purpose and character of the use) weighed “definitively against fair
                  27      use” because Boldly was a non-transformative commercial work that used DSE’s
                  28      copyrights to “‘get attention or to avoid the drudgery in working up something
DLA P I PER LLP (US)       WEST\293803028.1                          -1-
    SAN FRA NCI SCO
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                               USDC CASE NO. 16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7820 Page 9 of 27



                      1   fresh.’” Id. at 452 (quoting Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 580
                      2   (1994)). On the second factor (nature of DSE’s works), the Ninth Circuit held that
                      3   while not “terribly significant,” the creative and expressive nature of the DSE
                      4   Works tilted against fair use. Id. at 456. Next, the Ninth Circuit held that the third
                      5   factor (the amount and substantiality of the portion used in relation to the
                      6   copyrighted work as a whole) weighed “decisively against fair use.” Id. at 458. It
                      7   noted that Defendants themselves admitted that Boldly “could have been created
                      8   without wholesale copying” of the DSE Works, yet they instead chose to go
                      9   “closer” to the originals and to “meticulously” replicate the DSE Works down to
                  10      their painstaking details and their “highly expressive core[s].” Id. at 456-458.
                  11            On the final factor of market harm, the Ninth Circuit held that Defendants
                  12      had the burden of proving that Boldly did not adversely affect actual and potential
                  13      markets for the DSE Works and that they failed to carry that burden. See id. at 458-
                  14      461. Indeed, the Ninth Circuit found numerous likely adverse effects from the
                  15      record evidence: Boldly would impact sales of the DSE Works themselves, would
                  16      “curtail” DSE’s very active derivative market for works based on the Dr. Seuss
                  17      originals, and “the unrestricted and widespread conduct of the sort engaged in by
                  18      ComicMix could ‘create incentives to pirate intellectual property’ and
                  19      disincentivize the creation of illustrated books.” Id at 461. (quoting Monge v. Maya
                  20      Mags., Inc., 688 F.3d 1164, 1182 (9th Cir. 2012)).
                  21            The Opinion makes plain that Boldly is an unexcused infringement of
                  22      copyright, as Boldly “liberally” copied from and “took the heart” of the highly
                  23      creative DSE Works for Defendants’ commercial purposes. Opinion at 457.
                  24      Because Boldly is not a fair use as a matter of law and because Defendants have not
                  25      contested the substantial similarity between Boldly and the DSE Works, the
                  26      mandate rule requires the Court to grant DSE’s renewed motion for summary
                  27      judgment on the copyright claim, and to enter judgment that Boldly is an
                  28      infringement of copyright in the DSE Works. In addition, as shown in DSE’s
DLA P I PER LLP (US)       WEST\293803028.1                      -2-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7821 Page 10 of 27



                      1   original summary judgment motion and summarized below, Defendants’
                      2   infringement was willful, a finding also consistent with and in the spirit of the
                      3   mandate, and the Court should award increased statutory damages to DSE.
                      4   II.   PROCEDURAL HISTORY1
                      5         A.     The Prior Motions For Summary Judgment
                      6         On December 11, 2018, DSE filed its motion for summary judgment. (ECF
                      7   No. 107.) In relevant part, DSE sought a judgment that Boldly infringed the
                      8   copyrights in the DSE Works and that Defendants’ infringement was willful,
                      9   thereby warranting an award of heightened statutory damages. (ECF No. 107-1. at
                  10      24-25.) Defendants moved for summary judgment on December 11, 2018. (ECF
                  11      No. 108.) On copyright infringement, Defendants argued only that that Boldly was
                  12      a fair use of the DSE Works. (ECF No. 108-1 at 7-11.) In its opposition to DSE’s
                  13      motion, Defendants did not dispute that Boldly was substantially similar to the
                  14      copyright-protected portions of the DSE Works; their only defense was that their
                  15      copying was not infringement because it was fair use.2 (ECF No. 120 at 15-25.)
                  16           B.    This Court’s Summary Judgment Decision, the Appeal, and The
                          Ninth Circuit’s Mandate
                  17
                  18            On March 12, 2019, this Court granted Defendants’ motion for summary
                  19      judgment on fair use and denied DSE’s motion for summary judgment “[i]n light of
                  20      the Court’s conclusion that Defendants are entitled to summary judgment on their
                  21      fair use defense.” Dr. Seuss Enterprises, L.P. v. ComicMix LLC, 372 F. Supp. 3d
                  22      1101, 1128 (S.D. Cal. 2019), aff’d in part, rev’d in part and remanded, 983 F.3d
                  23      443 (9th Cir. 2020).
                  24
                  25      1
                            For a full recitation of the facts that support summary judgment in DSE’s favor,
                          DSE directs the Court to the Statement of Facts (“SOF”) submitted in connection
                  26      with  its original motion for summary judgment. (ECF No. 107-2.)
                          2
                            Defendants’ opposition brief, in asserting the tenth affirmative defense of “no
                  27      willful infringement,” acknowledged Defendants’ “extensive copying” and
                          “substantial use” of the DSE Works. As discussed in Section III.C below, the
                  28      defense fails because Defendants’ infringement was unquestionably willful.
DLA P I PER LLP (US)        WEST\293803028.1                           -3-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7822 Page 11 of 27



                      1          On March 26, 2019, DSE timely appealed the decision to the Ninth Circuit.
                      2   Its appeal brief argued in relevant part that this Court had erred in its fair use
                      3   analysis and holding. Dr. Seuss Enterprises L.P. v. ComicMix LLC, 19-cv-55348
                      4   (9th Cir. Aug. 15, 2019) at Dkt. No. 12. While Defendants filed an opposition to
                      5   DSE’s appeal, they did not notice an appeal from this Court’s pre-judgment
                      6   decision denying their motion to refer the question of whether DSE’s copyrights
                      7   were valid to the Copyright Office. Thus, the only copyright-related question
                      8   before the Ninth Circuit was “whether Boldly's use of Dr. Seuss's copyrighted
                      9   works is fair use and thus not an infringement of copyright.” Opinion at 448.
                  10             On December 20, 2020, the Ninth Circuit issued its Opinion, reversing this
                  11      Court’s judgment on copyright fair use, holding that Boldly was not a fair use, and
                  12      remanding the case for proceedings consistent with the Opinion. See Opinion at
                  13      461, 463. DSE assumes that the Court is familiar with the Opinion but addresses
                  14      portions relevant to this motion in Section III below.
                  15             On January 11, 2021, the Ninth Circuit issued its mandate. Dr. Seuss
                  16      Enterprises L.P. v. ComicMix LLC, 19-cv-55348 (9th Cir. Jan. 11, 2021) at Dkt.
                  17      No. 94.) That same day this Court issued its Notice of Spreading the Mandate and
                  18      on March 5, 2021, requested that the parties submit briefing in connection with the
                  19      same. (ECF Nos. 165, 173.)
                  20      III.   ARGUMENT
                  21             A.    Applicable Legal Standards
                  22                   1.     Standard For Proceedings Following A Mandate
                  23             The rule of mandate “provides that any ‘district court that has received the
                  24      mandate of an appellate court cannot vary or examine that mandate for any purpose
                  25      other than executing it.’” Stacy v. Colvin, 825 F.3d 563, 567-68 (9th Cir. 2016)
                  26      (quoting Hall v. City of Los Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012)). While
                  27      the district court may “decide anything not foreclosed by the mandate,” it commits
                  28      “jurisdictional error” if it takes actions that contradict the mandate. See id.
DLA P I PER LLP (US)       WEST\293803028.1                            -4-
    SAN FRA NCI SCO                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                 USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7823 Page 12 of 27



                      1   Moreover, district courts “must implement both the letter and the spirit of the
                      2   mandate, taking into account the appellate court’s opinion and the circumstances it
                      3   embraces.” United States v. Montgomery, 462 F.3d 1067, 1072 (9th Cir. 2006)
                      4   (internal quotations and citation omitted); see also Vizcaino v. U.S. Dist. Ct. for W.
                      5   Dist. of Washington, 173 F.3d 713, 719 (9th Cir. 1999) (“On remand, a trial court
                      6   can only consider ‘any issue not expressly or impliedly disposed of on appeal.’”)
                      7   (quoting Firth v. United States, 554 F.2d 990, 993 (9th Cir. 1977)).3
                      8           When an appellate mandate reverses a lower court’s summary judgment and
                      9   remands for further proceedings, the parties are permitted to renew motions for
                  10      summary judgment that were denied on the basis of the district court’s now-
                  11      reversed rulings. See, e.g., Sealant Sys. Int'l, Inc. v. TEK Glob., S.R.L., No. 5:11-
                  12      cv-00774-PSG, 2016 WL 7741725, at *1 (N.D. Cal. May 31, 2016) (calling parties’
                  13      renewed summary judgment motions “[t]he posture [] precisely what one would
                  14      expect” following a reversal and remand from the Ninth Circuit); see also, e.g.,
                  15      Korolshteyn v. Costco Wholesale Corp., 393 F. Supp. 3d 1019, 1021 (S.D. Cal.
                  16      2019); Wendell v. SmithKline Beecham, No. 09-cv-04124-CW, 2018 WL 6267855,
                  17      at *2 (N.D. Cal. Aug. 15, 2018); Uthe Tech. Corp v. Allen, No. C 95-02377 WHA,
                  18      2016 WL 1427557, at *1 (N.D. Cal. Apr. 12, 2016) (same). Accordingly, DSE now
                  19      renews its motion for summary judgment on its copyright infringement claim,
                  20      /////
                  21
                          3
                            To the extent Defendants may argue that the Supreme Court’s recent decision in
                  22      Google LLC v. Oracle America, Inc., No. 18-956, 2021 WL 1240906 (Apr. 5,
                          2021) has any effect on this case, the Supreme Court itself has preempted any such
                  23      argument. Google involved a very different type of work: a specific type of
                          functional computer code used to form links with other code, as opposed to a
                  24      creative illustrated literary work like Go!. The Supreme Court emphasized the
                          unusually narrow and context-specific of its decision: “The fact that computer
                  25      programs are primarily functional makes it difficult to apply traditional copyright
                          concepts in that technological world. . . . In doing so here, we have not changed the
                  26      nature of those concepts. We do not overturn or modify our earlier cases involving
                          fair use—cases, for example, that involve ‘knockoff’ products, journalistic writings,
                  27      and parodies.” Id. at *19. The Supreme Court thus made clear that it has not
                          altered its fair use precedents applicable to literary and artistic works. Therefore,
                  28      Google does not undermine the binding Ninth Circuit ruling.
DLA P I PER LLP (US)       WEST\293803028.1                           -5-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7824 Page 13 of 27



                      1   which was denied by this Court solely on the basis of the now-reversed fair use
                      2   finding.
                      3           Moreover, it is too late for Defendants even to contest summary judgment of
                      4   copyright infringement on non-fair use grounds. To the extent a party did not
                      5   appeal an issue that was decided by the district court, that issue is abandoned and
                      6   cannot be revisited. See, e.g., In re Cellular 101, Inc., 539 F.3d 1150, 1155 (9th
                      7   Cir. 2008) (appealing party who failed to raise legal argument on appeal could not
                      8   assert that argument in later proceedings); Asante v. California Dep't of Health
                      9   Care Servs., 330 F. Supp. 3d 1198, 1207 (N.D. Cal. 2018) (same, collecting cases).
                  10      Similarly, if a party does not raise a particular argument in opposing a motion for
                  11      summary judgment, that argument is waived and cannot be later asserted on appeal
                  12      or after remand. JP Morgan Chase Bank v. Las Vegas Dev. Grp., LLC, 740 F.
                  13      App'x 153, 154 (9th Cir. 2018) (“Las Vegas Development also claims that JP
                  14      Morgan’s claim is barred by the statute of limitations. However, Las Vegas
                  15      Development waived this defense by not including it in its opposition to JP
                  16      Morgan’s motion for summary judgment.”). Indeed, “[m]uch of the value of
                  17      summary judgment procedure in the cases for which it is appropriate…would be
                  18      dissipated if a party were free to rely on one theory in an attempt to defeat a motion
                  19      for summary judgment and then, should that theory prove unsound, come back long
                  20      thereafter and fight on the basis of some other theory.” Nguyen v. United States,
                  21      792 F.2d 1500, 1503 (9th Cir. 1986).
                  22              This waiver doctrine forecloses Defendants from raising any new defense to
                  23      DSE’s renewed motion for summary judgment. Defendants bet everything on fair
                  24      use, and having lost fair use on appeal, they cannot change their theory of
                  25      opposition on remand. “[W]aiver becomes law of the case.” Magnesystems, Inc. v.
                  26      Nikken, Inc., 933 F. Supp. 944, 949-950 (C.D. Cal. 1996).
                  27      /////
                  28      /////
DLA P I PER LLP (US)       WEST\293803028.1                           -6-
    SAN FRA NCI SCO                           MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                   USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7825 Page 14 of 27



                      1                  2.     Standard On A Motion For Summary Judgment
                      2           A party may move for summary judgment as to a claim or defense or part of
                      3   a claim or defense. FED. R. CIV. P. 56(a). Summary judgment is appropriate where
                      4   the court is satisfied that there is “no genuine dispute as to any material fact and the
                      5   movant is entitled to judgment as a matter of law.” Id.; Celotex Corp. v. Catrett,
                      6   477 U.S. 317, 322 (1986). Material facts are those that may affect the outcome of
                      7   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine
                      8   dispute of material fact exists only if “the evidence is such that a reasonable jury
                      9   could return a verdict for the nonmoving party.” Id.
                  10              The moving party bears the burden on establishing the absence of a genuine
                  11      issue of material fact, and may meet this burden by identifying the “portions of ‘the
                  12      pleadings, depositions, answers to interrogatories, and admissions on file, together
                  13      with the affidavits, if any,’” that show an absence of dispute regarding a material
                  14      fact. Id at 247. The nonmoving party must then identify specific facts showing that
                  15      there is a genuine dispute for trial, Celotex, 477 U.S. at 324, which requires “more
                  16      than simply show[ing] that there is some metaphysical doubt as to the material
                  17      facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
                  18      (1986). To survive, the nonmoving party must designate specific facts that would
                  19      allow a reasonable fact finder to return a verdict in its favor. Celotex, 477 U.S. at
                  20      324. “[R]est[ing] upon the mere allegations or denials of his pleadings” is
                  21      insufficient to defeat summary judgment. Anderson, 477 U.S. at 256.
                  22              DSE now renews its motion for summary judgment on three of its previously
                  23      raised and briefed arguments: (1) Defendants are liable to DSE for copyright
                  24      infringement of the DSE Works; (2) Defendants’ infringement of the DSE Works
                  25      was willful; and (3) as a result of Defendants’ willful conduct, DSE should receive
                  26      heightened statutory damages.
                  27      /////
                  28      /////
DLA P I PER LLP (US)       WEST\293803028.1                           -7-
    SAN FRA NCI SCO                           MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                   USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7826 Page 15 of 27



                      1        B.    Defendants Infringed DSE’s Copyrights in the DSE Works as a
                          Matter of Law.
                      2
                      3          To prevail on copyright infringement, DSE must demonstrate two elements:
                      4   “‘(1) ownership of a valid copyright, and (2) copying of constituent elements of the
                      5   work that are original.’” Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d
                      6   1072, 1076 (9th Cir. 2006) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499
                      7   U.S. 340, 361(1991)). With regard to the first element, this Court previously
                      8   denied Defendants’ motion attacking the validity of DSE’s copyright registrations
                      9   and found that they were valid. Dr. Seuss Enterprises, L.P. v. ComicMix LLC, No.
                  10      16-cv-2779-JLS (BGS), 2018 WL 2298197, at *1 (S.D. Cal. May 21, 2018).
                  11      Defendants did not cross-appeal from that decision and cannot attack the validity of
                  12      DSE’s copyrights at the remand stage. In re Cellular 101, Inc., 539 F.3d at 1155.
                  13             On the second element, often termed “substantial similarity,” “the similarities
                  14      between the two works must be ‘substantial’ and they must involve protected
                  15      elements of the plaintiff’s work.” Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117
                  16      (9th Cir. 2018), overruled in part on other grounds, Skidmore as Trustee for Randy
                  17      Craig Wolfe Trust v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) (en banc). DSE’s
                  18      motion showed that Defendants copied directly and extensively from the DSE
                  19      Works, and that Boldly is substantially similar to the protected elements of the DSE
                  20      Works. (ECF No. 107-1 at 4-7, 13.) Defendants did not deny this. They argued
                  21      only that their extensive copying was fair use and therefore not infringing. (ECF
                  22      No. 120 at 15-25.) The Court itself noted that absent its finding of fair use,
                  23      Defendants’ conduct would have been found infringing. ComicMix, 372 F. Supp.
                  24      3d at 1128. Since fair use has now been removed from the case, there are no other
                  25      defenses to infringement that Defendants may raise.
                  26             Moreover, the mandate rule requires a finding that Boldly infringes DSE’s
                  27      copyrights. The Ninth Circuit dedicated several passages of its Opinion to detail
                  28
DLA P I PER LLP (US)       WEST\293803028.1                           -8-
    SAN FRA NCI SCO                           MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                   USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7827 Page 16 of 27



                      1   the quantity of Defendants’ use of the DSE Works, finding that Defendants
                      2   “meticulously copied from Go!” including “copy[ing of] the exact composition of
                      3   the famous ‘waiting place’ in Go!, down to the placements of the couch and the
                      4   fishing spot.” Opinion at 454. According to the Ninth Circuit, Defendants’
                      5   “copying was considerable—[they] copied ‘14 of Go!'s 24 pages,’ close to 60% of
                      6   the book, and significant ‘illustrations from Grinch and two stories in Sneetches.”
                      7   Id. at 456. The appellate court continued that “[f]or each of the highly imaginative
                      8   illustrations copied by ComicMix, it replicated, as much and as closely as possible
                      9   from Go!, the exact composition, the particular arrangements of visual components,
                  10      and the swatches of well-known illustrations.” Id. It also highlighted Defendants’
                  11      copying of Sneetches, “down to the exact shape of the sandy hills in the background
                  12      and the placement of footprints that collide in the middle of the page.” Id. at 455.
                  13      With regard to Defendants’ “qualitative” copying, the it found that Boldly “took the
                  14      heart of Dr. Seuss’s works,” that is, “the most valuable and pertinent portion[s],”
                  15      and, by way of example, the “highly expressive core” of Sneetches. Id. at 457.
                  16      Because these findings are an essential part of the Ninth Circuit’s ruling, the “spirit
                  17      of the mandate” requires the Court to rule that DSE has also proven the second
                  18      element of copyright infringement, substantial similarity, as a matter of law.
                  19             Because Boldly infringes the copyrights in the DSE Works as a matter of law,
                  20      DSE’s renewed motion for summary judgment on copyright liability should be
                  21      granted.
                  22            C.       Defendants Willfully Infringed the DSE Works.
                  23             DSE also renews its argument made in its previous motion for summary
                  24      judgment that Defendants’ infringement of the DSE Works was willful. This
                  25      conclusion is consistent with and in the “spirit” of the Ninth Circuit mandate,
                  26      particularly given the lower court’s requirement to implement the “appellate court’s
                  27      opinion and the circumstances it embraces.” Montgomery, 462 F.3d at 1072
                  28      (emphasis added).
DLA P I PER LLP (US)       WEST\293803028.1                           -9-
    SAN FRA NCI SCO                           MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                   USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7828 Page 17 of 27



                      1         Willful infringement is present here because Defendants were either actually
                      2   aware of their infringing activity, or their actions were the result of “reckless
                      3   disregard” for, or “willful blindness” to, DSE’s copyrights. Washington Shoe Co.
                      4   v. A-Z Sporting Goods Inc., 704 F.3d 668, 674 (9th Cir. 2012); see also VHT, Inc. v.
                      5   Zillow Grp., Inc., 918 F.3d 723, 748 (9th Cir. 2019) (“The test for willfulness is in
                      6   the alternative: either actual notice or recklessness shown by reckless disregard or
                      7   turning a blind eye to infringement”) (emphasis in original); Unicolors, Inc. v.
                      8   Urban Outfitters, Inc., 853 F.3d 980, 992 (9th Cir. 2017) (finding of willful
                      9   infringement “does not require a showing of actual knowledge.”) Willful blindness
                  10      is shown where the infringing party (1) subjectively believed that infringement was
                  11      likely occurring, and (2) deliberately avoided steps that could have determined
                  12      whether its conduct was infringing. Luvdarts, LLC v. AT&T Mobility, LLC, 710
                  13      F.3d 1068, 1073 (9th Cir. 2013) (citing Global-Tech Appliances, Inc. v. SEB S.A.,
                  14      131 S. Ct. 2060, 2070 (2011)). “‘[A] reckless defendant is one who merely knows
                  15      of a substantial and unjustified risk of such wrongdoing.’” Erickson Prods., Inc. v.
                  16      Kast, 921 F.3d 822, 833 (9th Cir. 2019) (quoting Global-Tech Appliances, 563 U.S.
                  17      at 769-70)). Reckless disregard can be demonstrated, for example, when a party
                  18      “refus[es]…to even investigate or attempt to determine whether [an allegedly
                  19      infringed work is] subject to copyright protections.” Unicolors, Inc., 853 F.3d at
                  20      992. Where the relevant facts are undisputed—as they are here—willfulness can be
                  21      appropriately resolved on summary judgment. Id.
                  22            Here, Defendants at the very least acted with a reckless disregard—if not
                  23      willful blindness or even actual knowledge—that Boldly infringed the DSE Works.
                  24      First, there is no dispute that Defendants knew that the DSE Works were protected
                  25      by copyright. DSE’s copyright notices are printed in the Dr. Seuss books that
                  26      Defendants acquired and “slavishly” copied. Opinion at 450. Moreover,
                  27      Defendants also expressed concern to one another and to the public at large that
                  28      DSE would file suit against them for infringement. (ECF No. 107-2 at ¶¶ 23, 67,
DLA P I PER LLP (US)       WEST\293803028.1                        -10-
    SAN FRA NCI SCO                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                 USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7829 Page 18 of 27



                      1   112.) In their initial Kickstarter page to crowdfund the printing and distribution
                      2   costs for Boldly, Defendants admitted that “there may be some people who believe
                      3   that this might be in violation of their intellectual property rights. And we may
                      4   have to spend time and money proving it to people in black robes. And we may
                      5   even lose that.” (Id. at ¶ 67.) The Ninth Circuit thought this was a telling
                      6   admission, writing, “The creators thought their ‘Star Trek primer’ would be ‘pretty
                      7   well protected by parody,’ but acknowledged that ‘people in black robes’ may
                      8   disagree. Indeed, we do.” Opinion at 448. Additionally, soon after Defendants’
                      9   Kickstarter page went “live,” DSE sent Defendants multiple cease-and-desist
                  10      letters, which Defendants ignored, hoping that they were a “bluff,” and never
                  11      responded until Kickstarter froze their crowdfunding campaign. (ECF No. 107-2 at
                  12      ¶¶ 104-106, 113, 115, 121.)
                  13            Second, Despite DSE’s cease-and-desist letters, and their own public
                  14      admission that they might lose an infringement lawsuit, Defendants did not even
                  15      bother to consult an attorney about whether Boldly was a parody until after DSE
                  16      sent its takedown notice to Kickstarter.4 (Id. at ¶¶ 8-10, 14, 16-19, 44, 115, 123.)
                  17      The evidence of their reckless disregard for DSE’s rights is astounding. Defendants
                  18      (1) recognized that they needed a license to use Dr. Seuss works yet developed
                  19      Boldly without attempting to contract with DSE (Id. at ¶¶ 8-11, 14, 23)5; (2) opted
                  20      for a version of Boldly that “meticulously” copied Go! despite discussing
                  21      alternatives after being told by Mr. Hauman to “go closer” to Go! (Id. at ¶¶ 21, 34-
                  22
                          4
                            Since then, Defendants have advanced a revolving door of fair use justifications,
                  23      from parody to mash-up to satire and back to parody. The Ninth Circuit
                          methodically rejected each of those theories, including finding “completely
                  24      unconvincing” Defendants’ “‘post-hoc characterization of the work’ as criticizing
                          the theme of banal narcissism in Go!” Opinion at 453 (quoting Penguin Books, 109
                  25      F.3d at 1403). The Ninth Circuit also noted that “[t]he effort to treat Boldly as
                          lampooning Go! or mocking the purported self-importance of its characters falls
                  26      flat.”  Id.
                          5
                            See also Opinion at 461 (“ComicMix only infers, from Seuss’s style guide for its
                  27      licensees, that Seuss will not license a Seuss–Star Trek mash-up. But, of course,
                          that claim is speculative because ComicMix never asked for a license or
                  28      permission.”).
DLA P I PER LLP (US)        WEST\293803028.1                         -11-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7830 Page 19 of 27



                      1   37, 49-50, 52-55); (3) prior to litigation received an inquiry from a third party
                      2   retailer stating “it goes without saying you’ve got the license though right” and in
                      3   response acknowledged that not having a license could “complicate matters” (Id. at
                      4   ¶¶ 42-43); (4) could not get a third-party to handle “fulfillment on merchandise”
                      5   because Boldly was “unlicensed” (Id. at ¶ 46); (5) were aware that ThinkGeek
                      6   wanted copies of Boldly “in time for high school graduations” to compete with
                      7   DSE’s primary market for Go! (Id. at ¶¶ 91-92, 100-103, 121); (6) acknowledged
                      8   concern that DSE may file suit but instead of seeking a license decided that “the Dr.
                      9   Seuss people” would “see the product and want to publish it themselves” (Id. at ¶¶
                  10      23, 111-112.) (7) lost a third-party distributor because “the [legal] risk of moving
                  11      forward is not something [the publisher] could take on” (Id. at ¶¶ 97-98); (8)
                  12      ignored DSE’s first demand letter in order “to keep the [publishing] schedule” and
                  13      because they claimed the letter was a “bluff” (Id. at ¶¶ 113-115); (9) tried to fulfill
                  14      the ThinkGeek order even after the publisher pulled out of the project due to legal
                  15      risks (Id. at ¶¶ 116, 119, 121); (10) chose not to share DSE’s cease-and-desist
                  16      letters with ThinkGeek so as not to jeopardize order fulfillment (Id. at ¶¶ 117-119);
                  17      (11) On October 14, 2016, after receiving two cease and desist letters from DSE
                  18      and without consulting an attorney Hauman signed an agreement with ThinkGeek
                  19      representing that Defendants did “not violate or infringe any…copyright or other
                  20      intellectual property”; (Id. at ¶¶ 17-19, 107, 115, 120); and, last but not least (12)
                  21      after the lawsuit was commenced, admitted that they may have gone “TOO far in
                  22      copying the [Seuss] source material” (Id. at ¶ 54).
                  23            Construing these undisputed facts in the light most favorable to Defendants,
                  24      this Court can at best conclude that Defendants knew of the risks that they were
                  25      infringing, and that even though they may have may have wanted to believe that
                  26      Boldly was fair use, they took no steps at all to check the reasonableness of this
                  27      belief with a lawyer. See Peer Int'l Corp. v. Pausa Records, Inc., 909 F.2d 1332,
                  28      1336 (9th Cir. 1990) (“To refute evidence of willful infringement, Pausa must not
DLA P I PER LLP (US)       WEST\293803028.1                       -12-
    SAN FRA NCI SCO                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                 USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7831 Page 20 of 27



                      1   only establish its good faith belief in the innocence of its conduct, it must also show
                      2   that it was reasonable in holding such a belief.”) Defendants’ continuing with their
                      3   book after both retailers and merchandisers refused to deal with an unlicensed
                      4   work, and after receiving DSE’s cease and desist letters, is conclusive evidence of
                      5   willfulness. See, e.g., Fabric Selection, Inc. v. NNW Import, Inc., No. 16-cv-08558,
                      6   2018 WL 1779334, at *10 (C.D. Cal. Apr. 11, 2018) (“[R]ecklessness or willful
                      7   blindness is typically demonstrated … when a defendant ignores a warning letter
                      8   sent by plaintiff’s counsel.”) (citing NIMMER ON COPYRIGHT § 1404[B][3][a]);
                      9   Twentieth Century Fox Film Corp. v. Dastar Corp., No. 97-cv-7189, 2000 WL
                  10      35503106, at *10 (C.D. Cal. Aug. 29, 2000) (Defendants acted willfully as they
                  11      “did not consult with a lawyer to determine whether the release … would infringe
                  12      anyone’s rights—although they falsely represented to plaintiffs that they had.”)
                  13            Indeed, Defendants did nothing other than rely on Mr. Hauman’s uninformed
                  14      analysis of fair use6 and discuss the legal risks for “maybe 30 seconds” or “45
                  15      seconds” before concluding that stealing the intellectual property of two copyright
                  16      holders would somehow put Defendants “on safer ground.” (ECF No. 107-2 at ¶¶ 9,
                  17      11, 16, 24, 43-44, 115.) Defendants admitted that they remained “concerned about
                  18      their project’s legal risks,” yet relied on their own uninformed judgment that Boldly
                  19      would be a parody fair use. (ECF No. 149 at 5.) Such conduct constitutes
                  20      reckless disregard of, and likely willful blindness to, DSE’s rights. See Bridgeport
                  21      Music, Inc. v. UMG Recordings, Inc., 585 F.3d 267, 279 (6th Cir. 2009) (upholding
                  22      a finding of willfulness where the defendants never investigated whether their use
                  23      was fair by, for example, consulting an attorney or researching the law); Twin
                  24      Peaks Prods., Inc. v. Publications Int’l, Ltd., 996 F.2d 1366, 1382 (2d Cir. 1993)
                  25
                  26      6
                           Mr. Hauman in particular showed that he knew the risks. In discussing the project
                          with co-defendant Mr. Gerrold he stated that he was “slightly concerned” about
                  27      violating DSE’s copyrights but proclaimed that “we’re pretty well protected by
                          parody.” (ECF No. 107-2 at ¶ 16). Mr. Hauman caveated this legal conclusion
                  28      with “of course, IANAL”—which is shorthand for “I Am Not A Lawyer.” (Id.)
DLA P I PER LLP (US)       WEST\293803028.1                       -13-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7832 Page 21 of 27



                      1   (affirming willfulness finding even though defendant contended that it knowingly
                      2   copied in the belief that it was engaging in fair use).
                      3         Moreover, while the Ninth Circuit did not expressly rule that Defendants’
                      4   conduct was willful, such a finding is consistent with and in the spirit of the
                      5   mandate. Vizcaino, 173 F.3d at 719. First, the Ninth Circuit “decisively”
                      6   determined that fair use did not shield Defendants from DSE’s copyright
                      7   infringement claim. Opinion at 451. It soundly rejected each and every
                      8   justification advanced by Defendants, for example calling their claims that they
                      9   “judiciously incorporated just enough of the original to be identifiable” as “flatly
                  10      contradicted by looking at the books.” Id at 456. It also accused Defendants of
                  11      “fake math” for their argument that the amount taken from the DSE Works is not
                  12      substantial because Boldly used five out of almost sixty Dr. Seuss books, noting
                  13      that under that “theory, the more prolific the creator, the greater license a copyist
                  14      would have to copy and imitate the original works. Nothing supports that
                  15      argument.” Opinion at 458. Second, the Ninth Circuit embraced several of the
                  16      undisputed facts that speak directly to Defendants’ willfulness, including that (1)
                  17      “ComicMix does not dispute that it tried to copy portions of Go! as accurately as
                  18      possible”; (2) “Despite being ‘slightly concerned,’ ComicMix did not consult a
                  19      lawyer or pursue the option of a license. This failure led to this lawsuit”; and (3)
                  20      ComicMix hoped to get to one of the potential markets for Seuss’s derivative works
                  21      before Seuss, believing that Seuss would “want to publish it themselves and give
                  22      [ComicMix] a nice payday.” Opinion at 450, 460.
                  23            One of the most convincing facts showing that Defendants acted with willful
                  24      blindness to Boldly’s likely infringement was Defendant Hauman’s admission that
                  25      he had read Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394,
                  26      1399 (9th Cir. 1997), while he was working on Boldly. (ECF No. 107-25 at 74:18-
                  27      76:5, 146:17-148:10.) Defendants’ justification for claiming that Boldly was fair
                  28      use was that because it simulated the “violent, sexual, sophisticated adult
DLA P I PER LLP (US)       WEST\293803028.1                        -14-
    SAN FRA NCI SCO                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                 USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7833 Page 22 of 27



                      1   entertainment” of Star Trek “in the context of [Dr. Seuss]” to create a “funny”
                      2   book, it was a parody. Opinion at 452. However, as the Ninth Circuit explains in
                      3   the Opinion and as Hauman must have known, “we considered and rejected this
                      4   very claim in an appeal involving another well-known book by Dr. Seuss—The
                      5   Cat in the Hat (Cat). The retelling of the O.J. Simpson double murder trial in the
                      6   world of Cat—in a book titled The Cat NOT in the Hat! A Parody by Dr. Juice
                      7   (Not)—was not a parody of Cat . . . . Boldly’s claim to a parody fares no better.”
                      8   Id. (citing Penguin Books, 109 F.3d at 1396, 1401) (emphasis added). Indeed,
                      9   Penguin Books is cited twelve times in the Opinion. Defendant Hauman either
                  10      purposefully ignored the holding of Penguin Books while he was working on Boldly
                  11      because recognizing it would have killed the Boldly project, or, if he did not
                  12      understand the decision, deliberately failed to consult an attorney to explain its
                  13      consequences.
                  14             While a good faith belief that copying is a fair use may be a defense to
                  15      willfulness, the proponent must show that it took reasonable steps to confirm the
                  16      belief before infringing. Peer Int'l Corp., 909 F.2d at 1336. Defendants did not act
                  17      in good faith. They were on notice from multiple sources that Boldly likely
                  18      infringed DSE’s copyrights. They were hardly naïve: they knew that a lawyer was
                  19      needed to provide an informed opinion on good faith, as Hauman’s “IANAL”
                  20      comment shows. (ECF No. 107-2 ¶ 16.) But they took no steps at all to confirm
                  21      their belief.
                  22             Accordingly, this Court should find that Defendants willfully infringed
                  23      DSE’s copyrights.
                  24             D.       The Court Should Award Increased Statutory Damages To DSE.
                  25             DSE also renews its request for an award of increased statutory damages for
                  26      Defendants’ infringement. (ECF No. 108 at 24.) Because there are three separate
                  27      Dr. Seuss copyrighted works that were infringed by Boldly, namely Go!, Sneetches,
                  28      and Grinch, DSE is entitled to three separate awards of statutory damages. Desire,
DLA P I PER LLP (US)       WEST\293803028.1                        -15-
    SAN FRA NCI SCO                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                  USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7834 Page 23 of 27



                      1   LLC v. Manna Textiles, Inc., 986 F.3d 1253, 1267-68 (9th Cir. 2021) (discussing
                      2   Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259
                      3   F.3d 1186, 1190 (9th Cir. 2001)). DSE believes that a total award of $225,000 (that
                      4   is, $75,000 per work) would be appropriate on the facts of this case and would act
                      5   as a deterrent to would-be infringers.
                      6         “The court has wide discretion in determining the amount of statutory
                      7   damages to be awarded, constrained only by the specified maxima and minima.”
                      8   Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984).
                      9   Statutory damages range from $750 to $30,000 with respect to any one copyrighted
                  10      work, as the court considers just. 17 U.S.C. §504(c)(1); Virgin Recs. Am., Inc. v.
                  11      Cantos, No. 06-cv-915-L (CAB), 2008 WL 2326306, at *2 (S.D. Cal. June 3,
                  12      2008). In addition, a court may increase an award of statutory damages for
                  13      copyright infringement up to $150,000 per work infringed upon a showing of
                  14      willfulness. 17 U.S.C. § 504(c)(2). “Because awards of statutory damages serve
                  15      both compensatory and punitive purposes, a plaintiff may recover statutory
                  16      damages whether or not there is adequate evidence of the actual damages suffered
                  17      by plaintiff or of the profits reaped by defendant, in order to sanction and vindicate
                  18      the statutory policy of discouraging infringement.” Virgin Recs. Am., Inc., 2008
                  19      WL 2326306, at *2 (citing Los Angeles News Serv. v. Reuters Television Int'l, 149
                  20      F.3d 987, 996 (9th Cir. 1998).) The Supreme Court has stated that “[e]ven for
                  21      uninjurious and unprofitable invasions of copyright the court may, if it deems it
                  22      just, impose a liability within [the] statutory limits to sanction and vindicate the
                  23      statutory policy” of discouraging infringement. F.W. Woolworth Co. v.
                  24      Contemporary Arts, Inc., 344 U.S. 228, 233 (1952).
                  25            To determine the amount of an award of statutory damages, courts consider
                  26      such factors as (1) the expenses saved and the profits reaped; (2) the revenues lost
                  27      by the plaintiff; (3) the value of the copyright; (4) the deterrent effect on others
                  28      besides the defendant; (5) whether the defendant’s conduct was innocent or willful;
DLA P I PER LLP (US)       WEST\293803028.1                        -16-
    SAN FRA NCI SCO                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                 USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7835 Page 24 of 27



                      1   (6) whether a defendant has cooperated in providing particular records from which
                      2   to assess the value of the infringing material produced; and (7) the potential for
                      3   discouraging the defendant. Three Lakes Design v. Savala, No. 17-cv-01757, 2019
                      4   WL 1979918, at *5 (E.D. Cal. May 3, 2019), report and recommendation adopted,
                      5   2019 WL 3564051 (E.D. Cal. Aug. 6, 2019); see also Microsoft Corp. v. Nop, 549
                      6   F. Supp. 2d 1233, 1237 (E.D. Cal. 2008). A court in its discretion may focus on
                      7   only a subset of these factors and award significant damages even where the
                      8   infringing work was not profitable. See, e.g., Reebok Int’l Ltd. v. Jemmett, 87-cv-
                      9   1415, 1990 WL 261362, at *3, 5 (S.D. Cal. Oct. 4, 1990).
                  10            Here, this Court should impose significant statutory damages in light of the
                  11      third, fourth, fifth and seventh factors set forth above, even though Boldly was
                  12      never commercially distributed or sold.
                  13            Regarding the third factor (value of the copyright) Dr. Seuss is one of the
                  14      best-selling children’s book authors in the world and Go! is DSE’s best-selling
                  15      book of all-time, appearing perennially on The New York Times Best Sellers list
                  16      each spring during graduation season. (ECF No. 107-2 at ¶¶ 137, 141, 148;
                  17      Opinion at 449.) “The other Dr. Seuss works that are at issue … also remain well
                  18      recognized.” Opinion at 449. The bulk of DSE’s revenues come from licensing
                  19      agreements, which resulted in DSE being named the “top licensed book brand in
                  20      2017.” (Id.; ECF No. 107-2 at ¶ 139.) There is no question that Defendants chose
                  21      the DSE Works to create their Star Trek primer due to the commercial success of
                  22      the DSE Works, noting that the Seuss-inspired title of Boldly “is like printing
                  23      money.” (ECF No. 107-2 at ¶ 30.) As the Ninth Circuit said, Defendants
                  24      “intentionally targeted and aimed to capitalize on the same graduation market as
                  25      Go!” and thus, “hoped to get to one of the potential markets for Seuss’s derivative
                  26      works before Seuss, believing that Seuss would ‘want to publish it themselves and
                  27      give [ComicMix] a nice payday.’” Opinion at 460-61. Accordingly, the “value of
                  28      the copyright” factor weighs in favor of a significant statutory award.
DLA P I PER LLP (US)       WEST\293803028.1                        -17-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7836 Page 25 of 27



                      1         The fourth factor (deterrent effect on others) also counsels towards a
                      2   significant statutory award. In its Opinion, the Ninth Circuit highlighted not only
                      3   the injury that Defendants’ conduct poses to DSE, but the fact that Defendants’
                      4   conduct would induce others to produce unlicensed mash-ups, injuring not just
                      5   DSE, but other copyright holders:
                      6          [T]he unrestricted and widespread conduct of the sort ComicMix is
                                 engaged in could result in anyone being able to produce, without
                      7          Seuss’s permission, Oh the Places Yoda’ll Go!, Oh the Places You’ll
                                 Pokemon Go!, Oh the Places You’ll Yada, Yada Yada!, and countless
                      8          other mashups. Thus, the unrestricted and widespread conduct of the
                                 sort engaged in by ComicMix could ‘create incentives to pirate
                      9          intellectual property’ and disincentivize the creation of illustrated
                                 books. This is contrary to the goal of copyright ‘[t]o promote the
                  10             Progress of Science.’ U.S. Const. art. I, § 8, cl. 8.
                  11      Opinion at 461 (internal citations omitted.) Substantial statutory damages are
                  12      needed here to deter others from boldly going where Defendants have gone. See,
                  13      e.g., Werner v. Evolve Media, LLC, 18-cv-7188, 2020 WL 4012784, at *3 (C.D.
                  14      Cal. Jun. 22, 2020) (“The statutory rule, formulated after long experience, not
                  15      merely compels restitution of profit and reparation for injury but also is designed to
                  16      discourage wrongful conduct.”).
                  17            Defendants’ conduct was certainly willful, not innocent, and the fifth factor
                  18      supports not just statutory damages, but an award of increased statutory damages as
                  19      authorized by 17 U.S.C. § 504(c)(2).
                  20            Finally, the seventh factor (discouraging the defendant from future
                  21      infringements) supports a substantial award here. Boldly was just the first of
                  22      several rip-offs of Dr. Seuss that Defendants had planned. They actively discussed
                  23      such future titles as “OH THE PLACES YOU’LL BOLDLY GO: THE NEXT
                  24      GENERATION” and “PICARD HEARS A Q,” noting that when Boldly “is a big
                  25      success we’re all set for the sequel.” (ECF No. 107-2 at ¶ 72.) Mr. Hauman also
                  26      sent Boldly’s prospective publisher an e-mail stating that “[w]e’d already started
                  27      noodling with ‘Picard Hears A Q’ and ‘One Kirk, Two Kirk, Red Shirt, Blue Shirt’,
                  28      and we’d be happy to do a Tribble one to tie in with the 50th Anniversary of the
DLA P I PER LLP (US)       WEST\293803028.1                       -18-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7837 Page 26 of 27



                      1   debut of ‘The Trouble With Tribbles.’” (Id.) Given these plans, statutory damages
                      2   must be substantial and deterrent so that DSE is not forced to spend additional time,
                      3   effort, and money in fighting Defendants’ next infringement.7
                      4         The fact that Boldly was never published should not lead the Court to lower
                      5   the amount of damage it awards. Many courts have awarded significant statutory
                      6   damages even where infringers were unable to profit from their unlawful conduct.
                      7   Peer Int’s Corp., 909 F.2d at 1336-1337 (affirming award of maximum statutory
                      8   damages award where there had only been nominal damages). For example, in
                      9   Disney Enterprises, Inc. v. San Jose Party Rental, 10-cv-511, 2010 WL 3894190, at
                  10      *2 (N.D. Cal. Oct. 1, 2010), the court awarded $220,000 in copyright statutory
                  11      damages despite the fact that defendants “run their family business out of a garage”
                  12      and had no material sales of their infringing “moonwalk” inflatable trampolines
                  13      which bore the likenesses of Bugs Bunny, Superman, Mickey Mouse, Winnie the
                  14      Pooh, Scooby Doo and other well-known Disney characters. Id. The court found
                  15      the award justified because Disney (as DSE also does) reaps substantial profits
                  16      from its valuable copyrights. Id.; see also, Reebok Int’l , 1990 WL 2161362, at *4
                  17      (awarding $5,000 per infringement plus attorneys’ fees to “effect enforcement of
                  18      copyright laws”, where “[plaintiff] has not lost any profits nor has [defendant]
                  19      profited by use of the catalog. [… but needing to] take into account that [defendant]
                  20      saved time and expense by copying … and … acted indifferently towards
                  21      [plaintiff’s] copyright.”); VBConversions LLC v. Alir, 12-cv-08265, 2013 WL
                  22      12439538, at *2 (C.D. Cal. Oct. 22, 2013) (awarding $50,000 for a willful
                  23      infringement even where “Defendants made little to no profit from their
                  24      infringement”); The Muppets Studio, LLC v. Pacheco, 12-cv-7303, 2013 WL
                  25      2456617, at *1-2 (C.D. Cal. Jun. 6, 2013) (awarding $15,000 for a willful copyright
                  26      infringement without any evidence of profits or damages, and where “Defendant is
                  27
                          7
                           Once this Court enters judgment for DSE, it plans to file an application for its
                  28      attorneys’ fees as the prevailing party pursuant to 17 U.S.C § 505.
DLA P I PER LLP (US)       WEST\293803028.1                         -19-
    SAN FRA NCI SCO                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                USDC CASE NO. 16-CV-02779-JLS-BGS
          Case 3:16-cv-02779-JLS-BGS Document 175-1 Filed 04/09/21 PageID.7838 Page 27 of 27



                      1   an individual who has a small business”).
                      2         Given the willfulness of Defendants’ conduct and the need to deter both their
                      3   future infringements and those of copycats, an award of $75,000 per work infringed
                      4   is justified. This amount is midway to $150,000, the maximum per-work amount
                      5   allowed for statutory damages where willful infringement is found. 17 U.S.C.
                      6   § 504(c)(2). The Court should therefore enter a total statutory damages award of
                      7   $225,000. It should be noted that this is a reduction from the amount of statutory
                      8   damages originally sought in DSE’s summary judgment motion. Because all
                      9   Defendants contributed to Boldly, which is a single infringement of the copyright in
                  10      each of the DSE Works, Defendants are jointly and severally liable for all
                  11      infringement damages. Desire, LLC, 986 F.3d at 1263.
                  12      IV.   CONCLUSION
                  13            For the foregoing reasons, this Court should grant DSE’s renewed motion for
                  14      summary judgment, enter judgment for DSE on its copyright infringement claim,
                  15      determine that Defendants’ infringement was willful, and award to DSE and jointly
                  16      and severally against Defendants, statutory damages of $75,000 for each of the
                  17      three infringed DSE Works, or $225,000 in total. Upon entry of judgment, DSE
                  18      will also seek issuance of a permanent injunction order that enjoins Defendants and
                  19      those acting in concert with Defendants from further infringement of DSE’s
                  20      copyrights.
                  21      Dated: April 9, 2021                                DLA PIPER LLP (US)
                  22                                                          /s/ Tamar Duvdevani
                  23                                                          Tamar Y. Duvdevani
                                                                              Attorneys for Plaintiff
                  24                                                          Dr. Seuss Enterprises, L.P.
                  25
                  26
                  27
                  28
DLA P I PER LLP (US)      WEST\293803028.1                           -20-
    SAN FRA NCI SCO                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S RENEWED MSJ
                                                                                  USDC CASE NO. 16-CV-02779-JLS-BGS
